           Case 2:21-cv-00403-KJD-NJK Document 6 Filed 08/31/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   TAREK MENTOURI
                                                           Case No.: 2:21-cv-00403-KJD-NJK
 9          Plaintiff,
                                                                          Order
10   v.
11   INTREPID WEB SERVICES, LLC,
12          Defendant.
13         Plaintiff was ordered to file a certificate of interested parties by August 19, 2021. Docket
14 No. 4. Plaintiff has failed to comply with the Court’s order. The Court therefore ORDERS
15 Plaintiff to file a certificate of interested parties, no later than September 10, 2021. FAILURE
16 TO COMPLY WITH THIS ORDER MAY RESULT IN THE IMPOSITION OF
17 SANCTIONS, INCLUDING BUT NOT LIMITED TO CASE-DISPOSITIVE SANCTIONS.
18         IT IS SO ORDERED.
19         Dated: August 31, 2021
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
